Title: To Benjamin Franklin from ——— Maupin and Other Offerers of Goods and Schemes, 13 January 1784
From: Maupin, ——
To: Franklin, Benjamin


          The offers that Franklin receives during the period covered by this volume can be divided into three broad categories. The first includes authors who send copies of their works, some in the hope of winning

Franklin’s support for the projects described therein. Among these individuals is the viticulturist Maupin, whose letter is printed below. The second class consists of entrepreneurs who propose the establishment of various manufactures in the United States. The third group comprises merchants who offer goods or seek to open trade relations. Miscellaneous offers that do not fall within these groups are summarized at the end.
          On November 4 Monsieur Lamy, writing from Paris, begs Franklin to accept a copy of his work. He had wanted to present it in person, but did not know how. On December 24, having received no response he informs Franklin that he had sent a pamphlet to him and to the comte d’Estaing on the fourth of November. Its subject was the chevalier d’Assas and the Auvergne regiment, part of which served under Washington.
          On November 16 Carré de Malberg, writing from Varennes in Argonne, sends Franklin an announcement (now missing) of a book that offers a new approach to an old but unjustly forgotten subject. The same day, the abbé Wavran writes from Hesdin in northern France. In January, 1782, he had sent Franklin several notebooks containing his thoughts on particular aspects of physics. He had planned to mail the rest of his work a few months later, but an attack of the quartan fever disrupted his plans. In addition, his work turned out to be much longer than anticipated, and he will not be able to

present it until next spring. A few months ago he wrote to Condorcet challenging Nollet’s theory of electricity, on the basis of Franklin’s experiments and some of his own. Condorcet has not answered, and Wavran wonders whether he is a follower of Nollet, and might be the author of some notes in a work on the history of electricity that defend Nollet’s theory and attack Franklin’s. He asks for Franklin’s protection.
          On December 13, Théodore-Henri-Joseph Lefebvre, avocat at Lille, sends a copy of a speech he delivered during that day’s municipal ceremony publicizing the peace, in compliance with the royal ordinance of November 3. It is printed in a seven-page pamphlet dated December 13, which also contains an account of the ceremony and the text of the royal ordinance, titled Procès-Verbal de la Publication de la Paix, a Lille. Lefebvre’s discourse extolled the American Revolution and the French king.
          Writing from Lyon on January 7, d’Auberteuil de Fréminville congratulates Franklin on American independence. Recalling the times he dined with Franklin and discussed diplomacy and physics, he asks permission to send his new observations on phosphorous as well as a treatise on diplomacy that he composed in his leisure time.
          Four entrepreneurs try to convince Franklin of their ability to establish industries in the newly independent United States. François Giordana writes fom Turin on October 22 to remind Franklin of the letter he had written on September 3, forwarded by a friend in Lyon on September 12, seeking information on establishing a silk manufactory. Having received no response, Giordana repeats his offer, which will again be transmitted by his friend.
          On January 17 Charles Grosett writes in English from Brunswick, proposing to emigrate with a hundred Protestant workers and set up a textile factory whose products will be equal in quality and price to the French and English competition. The workers are all sober and industrious but require support for the passage and their expenses for the first six months. Counting the £5,000 worth of raw materials to

begin production, initial outlays for the entire factory will not exceed £8,000, a moderate advance compared to the sums private individuals commonly invest in similar enterprises in England. If Franklin is interested, he should pay for Grosett and the chief manufacturer to come to Paris to discuss the details. Grosett would then demonstrate an entirely man-powered machine of his own invention that can apply whatever force is required to work a mill, engine, or forge by means of geometrical principles.
          Mazue writes from Marseille on February 27. Since his letter of the previous March 24 did not merit a reply, he now proposes a scheme that will benefit America and put his depreciated American money to good use. He has long wanted to establish a vineyard on a dry, rocky hillside with sandy soil that is unsuitable for any other crop. He is confident of being able to produce a wine equal to the vin ordinaire of Europe. He will also cultivate an olive grove, almost as important. These two projects will require only a few acres of land, which he could buy with the paper money issued by Congress. If his project should fail, he will restore the land to its previous owner, acknowledging his gratitude.
          One undated, unsigned proposal was probably made after the declaration of the peace. This four-page memoir proposes to establish a foundry in the United States. Foundries will stimulate population growth, clear forests, and attract and employ new colonists. A foundry would produce useful merchandise made of glass, pottery, iron, steel, and other materials that currently have to be imported at great expense. All the raw materials are available in America in abundance and good quality. Thirty families from Europe, containing a hundred trained workers, would be sufficient to carry out this project. The authors have 150,000 l.t., which would cover transportation and housing for the workers and their families, land, and construction of the factories, but they need Congress to provide the following: a credit of 100,000 l.t. for livestock and food, a land grant of 50,000 acres of wood, free use of a ship for transportation, and guarantees that the contracts between the entrepreneurs and the thirty families would remain valid in the United States.
          Other merchants and firms offer to export particular goods to the United States or ask Franklin’s help in opening trade relations. On October 10, Isidore Lefebvre de Revel fils writes that because he was not admitted to see Franklin when he called at Passy he is sending a memoir written by his father, who lives in Naples and has

connections with the government there. The memoir concerns the trading voyages to America being planned by Neapolitan merchants with the help of their government. In order to encourage this trade, they seek Franklin’s assurance that the Neapolitan flag will be welcomed in all United States ports. The son writes again on November 21 to remind Franklin of the memoir and request a reply.
          John George Hoffmann of Hirschberg reminds Franklin on October 10, in English, of the letter he wrote to the American commissioners in 1777 about exporting linen, and the answer he received from Silas Deane dated January 13, 1778, written on behalf of Franklin, Deane, and Lee. Now that peace has been declared, he recalls the commissioners’ promise to recommend him to American merchants or to provide the names of some good firms. He also would like to be named the agent of a consortium or single American mercantile firm for buying and sending goods from the Silesian linen factories. He has just been elected president of the regional merchants’ association and is informed that the Prussian king wants to send envoys or ambassadors to America to establish trade connections and negotiate a treaty of commerce. Would such overtures be welcome to the Americans and serve a mutual purpose?
          John Gottfried Braumüller of Berlin, who a few months earlier had offered his services as a commission merchant, writes again on October 14, in German. In a conversation with a local councillor about trade with America, particularly in regard to Virginia tobacco, the official stated that there was a potential for profit. Braumüller would have loved to have been in the position to offer some concrete proposals, but he could not do so without Franklin’s authorization. He assures Franklin of his eagerness to serve the United States.
          N. Lavallée, a merchant in Orléans, writes on November 4. Having heard from friends that considerable amounts of iron made in Berry are being shipped to America, he asks Franklin for the address of the suppliers. He would be able to furnish one million pieces of

iron made in Berry by next July and asks if Franklin could provide him with passports to avoid customs duties.
          On December 30, Theodoor Van Moorsel & Co. in Ostend offers to sell the United States cannons of excellent quality, made of Swedish iron.
          Five undated requests either allude to the reopening of British-American trade or contain an implicit expectation of increased French-American commerce, which leads us to assign them to the year 1783. An implicit inquiry is contained in a brief memorandum listing the particulars of two ships sailing under English colors, loaded with salt and bound for Virginia “if they can possibly get in, under cover of English Clearances”: the brig Jeany, Capt. Charles Smith, and the Five Brothers, Capt. J. Paten. François Romand & fils, a family business in Lyon, wants to send one of the sons to Boston and asks Franklin for a letter of recommendation to the best firms there. He will carry merchandise worth around 80,000 l.t., but the main purpose of the trip is to establish contacts with American merchants. Veuve Gaspard Mollien et fils aîné, merchants and commissaires de la marine of the States General in Calais, seek a letter of recommendation from Franklin that would encourage American vessels in Calais to engage their services as business agents. They can provide both professional and personal references and speak and write English. An unknown correspondent asks Franklin on behalf of a French firm to name a port in the United States where it can establish a branch and for advice on what to export to America. A list of questions sent to Ferdinand Grand from his associate in Madrid, the marquis d’Yranda, concerns the opening of trade relations between Spanish ports and Charleston. Grand copied the list and presented it to Franklin, who endorsed it “Marquis D’Aranda Questions to Mr G.”
          Finally, we summarize letters that do not fit into the three main categories. On October 3 Coulougnac de Coste Belle, writing from Nantes, gratefully acknowledges the receipt of Constitutions des treize Etats-Unis de l’Amérique, which Franklin conveyed through Jonathan Williams, Jr., apparently in return for Coulougnac’s lengthy critique

of the American political system. Although he claims to be happy to discover that American laws generally conform to the plan he had sent, Coulougnac still finds much to criticize, for instance the lack of a standing army. In the six years he has been trading with them, Coulougnac has noted that Americans are handicapped by their tendency to be concerned only with the present moment. But he approves of Americans in general, and the proof of that is that his credit lies in their hands. He leaves for Philadelphia in less than three months with his wife, children, and goods. There he will be the principal in the firm of Coulougnac, Savary & Cie., while his Nantais firm will operate independently. He requests letters of recommendation and suggests that he be named consul or commercial agent in charge of trade with France, a task he will fulfill to the satisfaction of both nations.
          Wanting to be useful to the United States, the chevalier de Sugny offers on October 25 to raise a corps of Frenchmen who could be put to work in America in any way Franklin thinks best. This plan has the endorsement of his sovereign. Sugny will personally choose men who are strong and courageous, used to hard work, and equipped with all sorts of skills. They could be employed as a group or individually. If Franklin approves of this plan, the chevalier will tailor it to his needs. Sugny has already had great success with a similar commission under the maréchal de Belle Isle. His former superiors, especially the Marshals de Broglie and Ségur, can attest to his abilities. Sugny writes again on November 17 to ask whether Franklin received his first letter and what his reaction to the project was. He writes from Montbrison en Forest, near Lyon.
          Desfours l’aîné, who signs himself as a captain of cavalry, also wants permission to share a plan with Franklin. Writing from Lyon

on September 25, he claims that his scheme will make the United States one of the most powerful countries in the world. It is easily executed, and he is sure Franklin will approve. If his project can be of use, it would fulfill all his ambitions, and if not, at least he will have the consolation of having tried to help an ally. He writes again on November 10, imparting a sense of urgency and promising to send the plan if Franklin will only respond.
          On a more modest scale, a Parisian by the name of Lasson invites Franklin on December 23 to the opening of his basketry shop three days hence. It will offer a variety of goods, including furniture, tea boxes, and looms, all made of straw. He signs as “ancien officier des chasses de feu Monseigneur Le Prince de Conty”.
          Also writing from Paris, one Gombert tells Franklin on January 24 that he has discovered a secret method for curing and preventing toothaches. He made this discovery by chance, but for the past three years he has practiced it on his family, who have not suffered the least pain since. Although neither a doctor nor surgeon he is not a charlatan, and he is not afraid to prove the validity of his method in a way that will leave no doubt, even among the greatest of philosophes. Of course, his invention might put dentists out of work, but should one not consider the greater good?
          On February 10 Jeannotas, the owner of a newly opened residential hotel, informs Franklin that he named it after a great general whose virtues equal his talents. He hopes to attract American customers who will rally, he hopes, under the banner of one of their heroes. He asks Franklin to forward to Philadelphia the enclosed advertisements (now missing), thereby lending another famous American name to the endeavor. This might seem beneath Franklin, but Jeannotas believes that the hands that secured the fate of an empire can surely help a simple individual.
          In an undated letter written after the declaration of the peace, an Italian admirer from Carrara, the comte François Antoine del Medico, wants to ensure that the heroic exploits and sacrifices of the American Revolution are properly memorialized as an inspiration to future generations. He offers Franklin white marble from his quarry as well as the services of his brother, an able sculptor, if Franklin would be so kind to send them a design for a great monument. He identifies himself as the Prussian chargé d’affaires in Italy, serving at the court of Naples, and gives as his address the chamberlain of the duc de Modène.
          
          Finally, we take note of three undated memoirs in French, written by the English inventor and mécanicien James Milne, who had come to France in 1779 and established a cotton-spinning factory in partnership with François Perret. After that factory closed in November, 1783, because of financial failure, Milne went to Paris to petition for a royal privilege. The three memoirs in question, which Milne probably brought to Franklin in person, are copies of his petitions and may well date from early 1784. The one titled “Mémoire” is seven pages long and addressed “au gouvernement.” Milne recalls his government-funded construction in 1780 of a cotton-carding machine that was approved by the Academy of Sciences. He relates the history of the Neuville factory, blaming his partner Perret for the financial problems, about which he had known nothing. He states that in October, 1783, an official inspection of his manufactory concluded that the three machines of his invention—a cotton-carding machine, a roving machine, and a spinning machine that produced threads of varying thicknesses—were producing superior products. Milne begs for government protection. The “Second Mémoire” proposes to introduce into France five new inventions: an improved flour sieve that will yield healthier loaves, a water-powered wool-carding machine that can do the work of thirty people, a spinning machine that can do the work of twenty and spin threads of varying thicknesses superior to anything spun by hand, a cotton-cleaning machine that will be especially useful in the West Indies, and a machine that cleans and mills rice. The carding and spinning machines will be of particular importance to France, he writes, as the cloth produced from this yarn will be better and cheaper than that made in England, and France will become America’s favored trading partner. Franklin endorsed this: “Memoire of Milne, Mecanicien Anglois.” The “Dernier Mémoire” is addressed to the contrôleur général. Because of the bankruptcy and

death of his partner Perret, and the seizure of the assets of his other partner, d’Hauteroche, Milne has abandoned the Neuville manufactory and come to Paris to seek justice. He asserts his ownership of the machinery as well as his claim to the inventions, requests a government inspection, and asks for a privilège du roi and a government pension.
          
         
          
            Monsieur
            Paris le 13. janvier 1784
          
          Je crois avoir quelqu’interêt a honorer la science, et surtout celle de l’invention, mais quelque puisse etre mon respect pour un savant d’ont la reputation a passée depuis longtems et avec tant d’eclat, du nouveau Monde dans l’Ancien, c’est a lhomme d’Etat et au digne Representant d’une grande Nation que j’ai l’honneur de preter la parole et d’adresser mon livre.
          Vous n’y trouverez pas, Monsieur, mais vous y verrez que j’ai trouvé une nouvelle methode plus simple, plus économique et plus parfaite pour planter et cultiver la vigne: vous y verrez encore que mes inventions et mes nouveaux procedes pour la manipulation et la fermentation des vins, ont la double proprieté de les rendre beaucoup meilleurs et d’une plus longue durée.
          Toutes ces inventions, Monsieur, que je crois pouvoir vous presenter comme le seul code general de la Vigne et des vins pour les matieres auxquelles elles se rapportent, ne conviennent pas moins a l’Amerique qu’a l’Europe, et j’espere que ce ne sera pas un savant tel que vous, qui mettra la chose en doute; ainsi, Monsieur, en travaillant pour un Monde, j’ai travaillé pour l’autre, et plus encore, en quelque sorte, pour le Nouveau ou, a cet egard, tout est encore a faire, que pour l’ancien, ou tout est fait et a défaire. Il y a plus, Monsieur, c’est qu’en travaillant pour ce dernier, mon intention a eté de travailler en même tems, pour

l’autre, et je m’en suis expliqué assez clairement, dans l’ouvrage que j’ai donné avant celui que j’ai l’honneur de vous faire passer.
          Ne croyez cependant pas, Monsieur, que je vous fasse cette remarque en vue d’aucun interêt pécuniaire. Comme je ne demande point l’or de mon pays, je ne demande point non plus celui des Nations etrangeres; quoique, dans ma maniere de voir, je croye y avoir encore plus de droit; mais, lorsque je suis assez heureux pour leur rendre les plus grands services, je voudrois, au moins qu’elles regardassent ces services comme des bienfaits, et qu’elles daignassent me le temoigner. J’ose dire plus, Monsieur, c’est qu’elles y ont interêt, et je me flate que si vous me faites l’honneur de lire mon livre, vous en serez persuadé.
          J’ai l’honneur d’estre avec un profond respect, Monsieur, Votre tres humble et tres obeissant serviteur
          
            Maupinrue du pont aux choux, au petit hotel de poitou
          
          
            P.S. Je pense, Monsieur, que le plus grand honneur que pussent m’accorder les Etats unis seroit de donner a mes inventions le meme eclat et la meme publicité que l’on donne en france a l’idée du balon aerostatique.
          
         
          Notation: Maupin 13 Janvr. 1784.
        